Per Curiam.

The constant practice is otherwise. The excuse is for the court, not for the party; and may De shown at the time of moving.
Emmet then read an affidavit, showing that certain questions of law would arise before the referees, specifying them. These would arise under the plea of the statute of limitations.

*424
Curia.

The questions which you stale are of easy soluqon_ Questions of law may, and to a certain extent, must arise on every reference. We must be' satisfied, however, that they are questions of real difficulty, to warrant our denying a reference on this ground. The doctrine of evidence upon the plea of the statute of limitations, is, in general, very well settled.
Motion denied.